Citation Nr: 0730519	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-22 621	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for right 
patellofemoral syndrome (PFS), currently evaluated as 10% 
disabling.

2.  Entitlement to an increased rating for left PFS, 
currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1990 to April 2000.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2005 rating action that denied ratings in excess 
of 10% each for right and left PFS.

In June 2007, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  The veteran's right PFS is manifested by subjective 
complaints of knee pain, stiffness, and swelling which are 
relieved by medication, with objective findings including 
slight edema, chondromalacia patella, 5/5 muscle strength, 
full range of knee motion, stable ligaments, and no effusion, 
instability, weakness, or tenderness on recent VA 
examination, and is no more than slightly disabling.

2.  The veteran's left PFS is manifested by subjective 
complaints of knee pain, stiffness, and swelling which are 
relieved by medication, with objective findings including 
edema, tenderness, chondromalacia patella, 5/5 muscle 
strength, full range of knee motion, and no effusion, 
instability, or weakness on recent VA examination, and is no 
more than slightly disabling.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for right PFS 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 10% for left PFS 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A March 2005 pre-rating RO letter notified the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, as well as of what was need to 
establish entitlement to a higher rating (evidence showing 
that the conditions had worsened).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any evidence 
that he had in his possession that pertained to his claims.  
The Board finds that that letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document fully meeting the VCAA's notice requirements was 
furnished to the veteran prior to the May 2005 rating action 
on appeal.    

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the January 2006 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in a March 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA and private 
medical records through 2006.  In August 2004 and April 2005, 
the veteran was afforded comprehensive VA examinations, 
reports of which are of record.  A transcript of the 
veteran's June 2007 Board hearing testimony is also of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria of DC 5257, slight impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 10% rating.  20% and 30% ratings 
require moderate and severe impairment, respectively.  

The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10% is 
not warranted for PFS of either knee under any applicable 
rating criteria.

On August 2004 VA examination, the veteran complained of 
aching in both knees, with increased pain with prolonged 
standing and walking.  On current examination, the veteran 
walked well and posture was good, but squatting was painful.  
Both knees appeared normal, and there was no swelling or 
effusion.  Patellar position and translation were normal.  
There was no crepitation, and apprehension, McMurray, drawer, 
and Lachman tests were negative.  The ligaments were stable, 
and there was no evidence of instability.  Range of motion of 
each knee was from 0 to 140 degrees, with complaints of pain 
at the end of motion.  X-rays were all within normal limits 
and without evidence of traumatic or orthopedic pathology.  
The diagnosis was subjective complaints of painful knees with 
adequate motion in all joints and no evidence of any 
instability.

February 2005 magnetic resonance imaging of the each knee by 
A. K., M.D., revealed intact quadriceps and patellar tendons 
and medial collateral, lateral collateral, anterior cruciate, 
and posterior cruciate ligaments.  The medial and lateral 
menisci were normal.  The remainder of the soft tissues, 
muscles, and neurovascular structures were intact.  There 
were small regions of edema in the right knee, believed to 
represent contusions; no acute fracture was produced, and 
there was scant effusion within the suprapatellar bursa.  In 
the left knee, scant effusion was also associated with the 
suprapatellar bursa.  The cartilaginous surfaces were 
preserved, and the osseous structures were normal.

On April 2005 VA examination, the veteran complained of knee 
pain, stiffness, and swelling, which was relieved by 
medication.  He denied any history of knee or patellar 
dislocation or subluxation.  He stated that knee pain caused 
him difficulty performing his job activities as a material 
handler.  On current examination, there was no right knee 
erythema or ecchymosis, and muscle strength was 5/5.  There 
was no pain with beginning or ending knee joint motion.  
There was slight edema but no effusion, instability, 
weakness, or tenderness to palpation.  There was pain with 
compression of the patella in the femoral trochlear groove, 
and the patella appeared to be easily subluxable.  There was 
a normal gait pattern, and no ankylosis of the joint was 
appreciable.  The leg lengths were equal bilaterally.  Right 
knee range of motion was from 0 to 140 degrees without pain.  
The medial collateral and lateral collateral ligaments were 
stable, and McMurray's test was negative.  With respect to 
the left knee, muscle strength was 5/5, and there was no pain 
with motion.  There was edema but no effusion, instability, 
or weakness.  There was tenderness to palpation with 
compression of the patella in the patellofemoral groove, and 
the patella appeared to be subluxable.  No ankylosis of the 
joint was appreciable.  Leg lengths were equal bilaterally.  
Left knee range of motion was from 0 to 140 degrees without 
pain, and McMurray's test was negative.  X-rays revealed both 
patellae subluxed laterally and with tilt.  The impressions 
were bilateral chondromalacia patella and subluxation of the 
patella.

In April 2006, R. E., M.D., stated that he had seen the 
veteran for complaints of bilateral knee pain with diminished 
range of motion, most recently in March 2006, when range of 
motion in each knee was from -10 to 90 degrees, and there was 
mild effusion in each knee.  X-rays revealed mild arthritis.

In September 2006, a co-worker of the veteran stated that, 
over the years, he had noticed that the veteran had various 
strenuous knee pain and complications, avoiding going up and 
down stairs to his assigned work area.  

At the June 2007 Board hearing, the veteran testified about 
the degree of severity of his bilateral knee disability and 
how it impaired him functionally.  He denied that his 
disability had worsened since the 2005 VA examination.

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of impairment 
of either knee that would warrant a 20% rating under DC 5257.  
In this regard, the Board notes that the veteran has 
consistently demonstrated good range of motion of each knee, 
that there has been no instability, and that each knee 
appears to be no more than slightly disabling.  The Board has 
also considered the applicability of other DCs in evaluating 
the veteran's bilateral knee disability, but finds that no 
higher evaluation is assignable.  With respect to limitation 
of motion, the Board points out that no examination has shown 
the level of impairment of either knee that would warrant at 
least the next higher, 20% rating under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 30 degrees under DC 5260, or limitation of leg 
extension to 15 degrees under DC 5261.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has 
already been taken into consideration in the assignment of 
each 10% rating for knee PFS.  The August 2004 VA examiner 
noted no history of flare-ups, no additional loss of motion, 
and no evidence of additional limitation of motion following 
repetitive knee use.  The veteran denied any periods of 
flare-ups on April 2005 VA examination; he complained of 
increasing knee pain when he had to climb stairs or bend, but 
denied any additional limitation of motion.  Significantly, 
the 2005 VA examiner found no pain, fatigue, weakness, or 
lack of endurance of either knee on examination, and 
commented that no major functional impairment of either knee 
was appreciated on repetitive use.  Hence, the record 
presents no basis for assignment of any higher rating based 
on DeLuca factors alone.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for PFS of either knee under 
any applicable rating criteria.

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10% for PFS of either knee 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10% for right patellofemoral syndrome 
is denied.

A rating in excess of 10% for left patellofemoral syndrome is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


